Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Matthew Fagan, Reg. No. 67,323, on 02/22/2021 and 02/23/2021.

The following claims have been amended as follows:

1-7.	(Canceled) 

8.	(Currently Amended) A non-transitory computer-readable medium storing:
	instructions configured to display an interface to a communications application, the interface comprising a conversation thread including one or more messages associated with one or more recipients;
instructions configured to register a first haptic contact in the interface;
instructions configured to register a second haptic contact in the interface while the first haptic contact is sustained, the second haptic contact proceeding from a first position in the interface to a second position in the interface;

instructions configured to store the drawing stroke as drawing data; and
instructions configured to transmit the drawing stroke to the one or more recipients, wherein the one or more messages are transmitted as message data in a message channel, and the drawing data corresponding to the drawing stroke is transmitted on a real-time data channel distinct from the message channel, and wherein the channels represent communication pathways through a network.

9.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the drawing stroke is defined with reference to a position relative to the one or more messages. 

10.	(Canceled) 

11.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the first haptic contact is registered in a location corresponding to a selected message from the one or more messages, and further comprising instructing a receiving device to rearrange the selected message in the conversation thread to appear consistently on a sending device and the receiving device.

12.	(Previously Presented) The medium of claim 8, further storing instructions configured to rearrange the one or more messages on at least one of a sending device or a receiving device so that the drawing appears consistently with respect to the one or more messages on each device and does not obscure the one or more messages on the receiving device to a greater degree than on the sending device.
13.	(Currently Amended) The non-transitory computer-readable medium of claim 8, further storing instructions configured to display the drawing stroke on the interface, instructions configured to receive an instruction to scroll the interface, and instructions configured to scroll the drawing stroke along with the one or more messages.

14.	(Currently Amended) The non-transitory computer-readable medium of claim 8, further storing instructions configured to define a coordinate layer on the interface, and registering the first position and the second position with respect to the coordinate layer.

15.	(Currently Amended) An apparatus comprising:
	a display configured to display an interface to a communications application, the interface comprising a conversation thread including one or more messages associated with one or more recipients;
haptic registration logic configured for execution on a hardware processor to register a first haptic contact in the interface and to register a second haptic contact in the interface while the first haptic contact is sustained, the second haptic contact proceeding from a first position in the interface to a second position in the interface;
drawing stroke logic configured for execution on the hardware processor to define a drawing stroke from the first position to the second position and to store the drawing stroke as drawing data; and
a network interface configured to transmit the drawing stroke to the one or more recipients, wherein the one or more messages are transmitted as message data in a message channel, and the drawing data corresponding to the drawing stroke is transmitted on a real-time data channel distinct from the message channel, and wherein the channels represent communication pathways through a network.

16.	(Original) The apparatus of claim 15, wherein the drawing stroke is defined with reference to a position relative to the one or more messages. 

17.	(Canceled) 

18.	(Original) The apparatus of claim 15, wherein the first haptic contact is registered in a location corresponding to a selected message from the one or more messages, and further comprising instructing a receiving device to rearrange the selected message in 

19.	(Original) The apparatus of claim 15, wherein the display is further configured to display the drawing stroke on the interface, the haptic registration logic is further configured to receive an instruction to scroll the interface, and the display is further configured to scroll the drawing stroke along with the one or more messages.

20.	(Original) The apparatus of claim 15, wherein the drawing stroke logic is further configured to define a coordinate layer on the interface, and registering the first position and the second position is performed with respect to the coordinate layer.

21.	(Currently Amended) An apparatus comprising:
a network receiver, implemented at least partially in hardware and configured to receive, from a sending client device, a drawing stroke associated with a communications application, the drawing stroke defined by a first position at which a second haptic contact was registered at a time when a first haptic contact was sustained and a second position at which the second haptic contact was released while the first haptic contact was sustained and to store the drawing stroke as drawing data; and
a network transmitter, implemented at least partially in hardware and configured to transmit the drawing stroke to a receiving client device, wherein message data from the sending client device is transmitted in a message channel, and the drawing data corresponding to the drawing stroke is transmitted on a real-time data channel distinct from the message channel, and wherein the channels represent communication pathways through a network.

22.	(Canceled) 

23.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein registering a first haptic contact in the interface comprises receiving a report of 

24.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein registering the second haptic contact comprises receiving a report of a haptic contact initiation at the first position from an operating system of a device running the communications application, and receiving a report of a haptic contact release at the second position from the operating system.

25.	(Currently Amended) The non-transitory computer-readable medium of claim 11, wherein a report is received from an operating system of a device running the communications application designating the location corresponding to the selected message, and the communications application identifies the selected message as a reference message.

26.	(Currently Amended) The non-transitory computer-readable medium of claim 8, further storing instructions configured to render the drawing stroke in the interface as the second haptic contact is sustained.

27.	(Currently Amended) The non-transitory computer-readable medium of claim 8, further comprising aggregating a plurality of drawing strokes, and transmitting the aggregated drawing strokes to the one or more recipients. 


The following is an examiner’s statement of reasons for allowance:

In addition to applicant appeal brief remarks filed 12/10/2020, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 8, 15 and 21 when taken in the context of the claim as a whole.  Specifically, the combination, display an interface to a communication 
	At best, the prior arts of record, specifically, Handricks (US 2003/0163525 A1) teaches, a communication with preview a message in display area 14 where user perform a annotation associates with a message object and user send message in communication session and store each messages ([0032 and 0049]); Kangas (US 2017/0213366) teaches, performing the drawing stroke from first position to second position defined as circle, semicircle ([0077-0078]); Krishnan (US 2016/0219149) teaches, as shown in figure 2, customer communicate with agent using a message channel and also customer feedback using a feedback channel 208 and feedback includes annotation wherein interaction channel and feedback channels are distinct ([paragraphs 0042, 0047 and 0012]). None of the references expressly teach a network transmitter, implemented at least partially in hardware and configured to transmit the drawing stroke to a receiving client device, wherein message data from the sending client device is transmitted in a message channel, and the drawing data corresponding to the drawing stroke is transmitted on a real-time data channel distinct from the message channel, and wherein the channels represent communication pathways through a network.

Thus, claims 8, 9, 11, 12-16, 18-21 and 23-27 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143